FILED
                             NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



XIQIN WANG,                                       No. 08-72459

               Petitioner,                        Agency No. A099-055-381

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Xiqin Wang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The IJ found Wang not credible for a number of reasons, including the

implausibility that she would administer medicine she knew to be unqualified to

her son, the inconsistency between her asylum application and her testimony

regarding whether she was convicted for anti-government activity and disturbing

the social order, and her failure to produce reasonably obtainable corroborating

evidence. Substantial evidence supports the IJ’s adverse credibility determination.

See id. at 1045-48 (adverse credibility determination was reasonable under the

REAL ID Act’s “totality of the circumstances”). In the absence of credible

testimony, Wang’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Wang does not challenge the IJ’s denial of CAT relief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by

argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-72459